Case 1:19-cv-00425-CG-B Document 64 Filed 04/12/21 Pagelof1 PagelID#: 294

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF ALABAMA
SOUTHERN DIVISION

EQUAL EMPLOYMENT,
OPPORTUNITY COMMISSION,

Plaintiff,
v.

CLIMATEMP COOLING & HEATING,
INC.,

Defendant.

 

CHARLOTTE DEAKLE,

Plaintiff,
Vv.
CLIMATEMP COOLING & HEATING,
INC.; RANDY ENGLEBERT; and
STAN ENGLEBERT.

Defendants.

Nee’! Nee! Nee” ee’ ee” ee eee ee’ ee” ee ee ee ee ee ee “ee” ee” ee ee ee” ee” ee” Se”

CASE NUMBER: 1:19-cv-00425-CG-B

CONSENT JUDGMENT

It is hereby ORDERED, ADJUDGED, and DECREED that a judgment by Consent is to be

entered in this cause in favor of the Plaintiff, Charlotte Deakle, and against the Defendants

Climatemp Cooling & Heating, Inc., Randy Englebert, and Stan Englebert, for the sum of

FORTY-FIVE THOUSAND and 00/100THS DOLLARS ($45,000.00), with prejudice. The

parties shall bear their own fees, costs, and expenses.

DONE and ORDERED this 12th day of April,2021.

/s/Callie V. S. Granade

 

SENIOR UNITED STATES DISTRICT JUDGE
